EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Loren Hulse on 3/24/2022.

The application has been amended as follows: 

 Claim 1, line 2, after “comprising:” --at least two vertically oriented posts of the post-frame building;-- was inserted;
Claim 1, line 3, “adapted” was changed to --configured--;
Claim 1, line 4, “a post-frame” was changed to --the post-frame--;
Claim 22, line 2, after “comprising:” --at least two vertically oriented posts of the post-frame building;-- was inserted;
Claim 22, line 3, “adapted” was changed to --configured--; and,
Claim 22, line 4, “a post-frame” was changed to --the post-frame--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or suggest the insulation system for a post-frame building comprising the wall section configured to be installed at least partially between two vertically oriented posts of the post-frame building, the base section comprising a base section top, a base section bottom, and two opposing base sides, the base section top comprising a surface extending outwardly and downwardly away from the outer surface of the wall section, wherein the wall section and the base section are comprised of an insulation material as specifically called for in the claim.  As applicant pointed out in the Remarks of 1/26/22, the prior art of record, Jefford and Powell disclose conventional cement foundation structures and that Jefford relates to precast cement walls.  Furthermore, Jefford and Powell does not teach or suggest the base and wall sections configured to be installed between at least two vertically oriented posts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL